 


110 HR 225 IH: To withhold United States funding from the United Nations Human Rights Council.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 225 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Stearns (for himself, Ms. Westmoreland, and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To withhold United States funding from the United Nations Human Rights Council. 
 
 
1.Findings 
(a)FindingsCongress finds the following: 
(1)The new United Nations Human Rights Council fails to adequately reform the United Nations Commission on Human Rights, thus preventing the Council from becoming an effective monitor of human rights throughout the world. 
(2)The United Nations Commission on Human Rights was created in 1946 to monitor and prevent the abuse of human rights throughout the world. It failed miserably to uphold even the most basic ideals enumerated in the United Nations Charter and the Universal Declaration on Human Rights. It lost its credibility as an instrument for the promotion and protection of human rights and instead allowed repressive regimes to shield themselves from criticism for their human rights violations. 
(3)The membership of the United Nations Commission on Human Rights constituted some of the worst abusers of human rights in the world, including the tyrannies of Cuba, Sudan, Libya, Belarus, the People’s Republic of China, and Zimbabwe. 
(4)The United Nations Commission on Human Rights failed to act or speak out against numerous cases of egregious human rights abuses, including the countless atrocities committed by communist regimes, the genocide in Rwanda in 1994, and the ongoing genocide in Darfur caused by the Government of Sudan. 
(5)The United Nations Commission on Human Rights failed to condemn countries that sponsor terrorism (a glaring affront to human rights), including Iran, Syria, and North Korea. 
(6)The United Nations Commission on Human Rights had repeatedly vilified Israel, the only democracy in the Middle East, while overlooking horrific human rights abuses throughout the Middle East. A recent study found that 30 percent of all country-specific resolutions of the Commission critical of human rights have been directed at Israel, but none against persistent violators like China, Myanmar, Syria, or Zimbabwe. 
(7)Former United Nations Secretary General Kofi Annan repeatedly emphasized that meaningful reform of the United Nations Commission on Human Rights is a key element for making the United Nations more accountable, effective, and efficient, and that the Commission’s declining credibility has cast a shadow on the reputation of the United Nations system. 
(8)The creation of the United Nations Human Rights Council on March 15, 2006, failed to address the serious shortcomings of the United Nations Commission on Human Rights and fell far short of creating the small standing body composed of appropriate countries that was initially envisioned by Former Secretary General Annan, in his March 2005 report, In Larger Freedom: Towards Development, Security and Human Rights For All. 
(9)The United Nations Human Rights Council succeeds only in making superficial changes to the structure of the United Nations Commission on Human Rights, masquerading motion as reform and placebo as treatment. 
(10)The United Nations Human Rights Council does not embody the recommended institutional reforms necessary to advance human rights. 
(11)The United Nations Human Rights Council cannot monitor cases of human rights abuse throughout the world, nor even prevent egregious human rights violators from being elected to the council itself. The only supposed protection—that a country can be suspended if two-thirds of the members of the General Assembly agree to do so—is useless, since less than half of the General Assembly could agree that Sudan was guilty of any human rights violations. 
(12)The United Nations Human Rights Council only reduces the number of seats on the council to 47 from 53, which is not enough to make the Council more efficient or more effective. 
(13)The United Nations Human Rights Council also retains geographical quotas that will only ensure that human rights abusers will continue to have access to membership on the council. Indeed, Israel, a constant target of United Nations ire, had been discriminated against by being denied full participatory rights in regional group meetings associated with the operation of the United Nations Human Rights Commission, while non-members of the United Nations, such as the Holy See and the Palestinian observer, participated in such meetings. The geographic quota system ensures a majority of membership slots for the world’s least democratic regions. 
(14)The United States, while voting against the resolution creating the United Nations Human Rights Council, was unable to ensure that the Council would be structured to best promote and protect human rights around the globe. 
(15)If the United States, working with other like-minded countries, is not able to adequately reform the corrupt United Nations Human Rights Council, then the chances for the United States and other like-minded countries to effect the broader changes to the United Nations that are desired and needed to make the institution more effective are much reduced. 
(16)The first group of Member States elected to the new United Nations Human Rights Council includes nine countries that the democracy watchdog Freedom House designates as not free, including the People’s Republic of China, Cuba, Saudi Arabia, Russia, Pakistan, Tunisia, Algeria, Cameroon, and Azerbaijan. 
2.Sense of CongressIt is the sense of Congress that— 
(1)the United Nations Human Rights Council— 
(A)should be a body that upholds the ideals enumerated in the United Nations Charter and the Universal Declaration on Human Rights; 
(B)should allow full participation by Israel in all operations associated with the Council; and 
(C)should be made up of countries that hold regular, competitive, and democratic elections, allow for freedom of expression, and have a credible civil society; and 
(2)the United States should not support the United Nations Human Rights Council, and should withhold any financial support for the Council until meaningful reforms related to the responsibilities of the United Nations for the protection of human rights are carried out. 
3.Withholding funding for the United Nations Human Rights Council 
(a)In generalThe Secretary of State shall withhold from a United States contribution to a regularly assessed biennial budget of the United Nations an amount that is equal to the percentage of such contribution that the Secretary determines would be allocated by the United Nations to support the United Nations Human Rights Council. 
(b)Effective dateSubsection (a) shall take effect and apply beginning on October 1, 2007, with respect to annual dues paid by the United States to the United Nations each fiscal year in connection with United States contributions to the regularly assessed biennial budgets of the United Nations. 
 
